Citation Nr: 1634841	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  10-23 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral ankle sprains.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel





INTRODUCTION

The Veteran served on active duty from June 1985 to January 2008.  The Veteran's period of service from June 1985 to November 2004 is considered honorable.  His service from November 2004 to January 2008 is considered under other than honorable conditions. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held in June 2014 by means of video conferencing equipment with the Veteran in El Paso, Texas, before the undersigned Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In August 2014, the Board granted service connection for tinnitus and remanded the claims for service connection for bilateral hearing loss and bilateral ankle disabilities for additional development.  All development has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran does not have a hearing loss disability for VA purposes as the evidence does not show that the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater in either ear; that the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater in either ear; or show speech recognition scores using the Maryland CNC Test are less than 94 percent in either ear.

2. The Veteran has not had a current disability of either ankle during the pendency of his claim. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2. The criteria for service connection for bilateral ankle disabilities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

In this case, the Veteran chose to participate in the VA Benefits Delivery at Discharge (BDD) Program.  At the time of filing, VA provided him notice of the elements required to substantiate claims for service connection, notice of his and VA's respective duties for obtaining evidence, notice of the type of information and evidence needed to establish disability ratings, and notice of the type of evidence necessary to establish an effective date.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With his claims form, he submitted a copy of the notice provided to him along with a signed response acknowledging his receipt of notice.  Thus, the Board finds that the duty to notify has been satisfied.

The duty to assist has also been satisfied.  The RO obtained the Veteran's service treatment records, service personnel records, and private treatment records.  Further, pursuant to the August 2014 Board remand, the RO also obtained records from the Social Security Administration (SSA).  Therefore, all development has been substantially completed.  See Stegall, 11 Vet. App. 268.

VA also provided the Veteran with the opportunity to present testimony before the undersigned VLJ.  During the hearing, the Veteran was assisted at the hearings by an accredited representative.  The representative and the VLJ solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the nature and etiology of the Veteran's bilateral ankle and hearing loss disabilities.  The hearing focused on the evidence necessary to substantiate the Veteran's claims for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The RO provided the Veteran VA examinations for both disabilities.  In September 2008, he appeared for his audiological evaluation.  No disability for VA purposes was found on examination; thus, an etiology opinion addressing the claimed hearing loss disability was not provided.  The Veteran also had a VA examination in September 2008 that addressed his ankles.  No disability was found on examination, thus, no etiology opinion was provided.  Another examination of the ankles was conducted in June 2012; however, no disability of either ankle was identified and no abnormal x-ray findings were noted.  An etiology opinion was not provided.  These examination reports are adequate for rating purposes because the examiners thoroughly examined the Veteran, to include diagnostic testing, and considered his lay reports of injury, but found no current disabilities related to the ankles or his hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

II. Service Connection

For VA purposes, a veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.12.

In a September 2008 administrative decision, VA determined that the Veteran's character of service for the period of June 6, 1985 to November 8, 2004 is considered "honorable"; thus he is entitled to all benefits administered by VA for this period.  However, VA determined that the character of service for the period of November 9, 2004 to January 11, 2008 is considered "under other than honorable conditions" and a bar to all benefits administered by VA.  However, the RO also found that the Veteran did not receive a bad conduct discharge and was not discharged under any provision of 38 C.F.R. § 3.12(c), thus the RO found him entitled to health care under chapter 17 of Title 38 of the United States Code for any disability determined to be service connected for this period of service.  The Veteran did not appeal the characterization of his discharge; thus, this issue is not on appeal.

The health-care and related benefits authorized by chapter 17 of Title 38 of the United States Code shall be provided to certain former service persons with administrative discharges under other than honorable conditions for any disability incurred or aggravated during active military, naval, or air service in line of duty.  38 C.F.R. § 3.360(a).  With certain exceptions, such benefits shall be furnished for any disability incurred or aggravated during a period of service terminated by a discharge under other than honorable conditions.  Specifically, they may not be furnished for any disability incurred or aggravated during a period of service terminated by a bad conduct discharge or when one of the bars listed in § 3.12(c) applies.  38 C.F.R. § 3.360(b).  In making determinations of health-care eligibility the same criteria will be used as is now applicable to determinations of service incurrence and in line of duty when there is no character of discharge bar.  38 C.F.R. § 3.360(c).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing loss and arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A. Hearing Loss

The Veteran seeks service connection for bilateral hearing loss.  A "hearing loss disability" is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

With respect to an in-service injury or disease, the Veteran reported that he was exposed to high levels of noise during service.  His DD Form 214 reflects that his primary specialty was signal support system specialist.  He stated that he worked in communications for many years and was exposed to heavy equipment noise.  Review of the service medical treatment records shows the Veteran underwent periodic audiological testing, indicating that he was exposed to noise as a result of his in-service occupational duties.  See June 1996 occupational health clinic record.  Accordingly, the Board finds that the Veteran incurred an in-service injury consisting of acoustic trauma.

Unfortunately, the record does not show a current hearing loss disability of either ear for VA purposes.  Treatment records dated during his period of honorable service and period of service characterized as under other than honorable conditions do not document a hearing loss disability for VA purposes.  As discussed above, for VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In this case, the Veteran's hearing loss has not met these criteria.

For example, in August 2007 the following audiometric results were noted:


500
1000
2000
3000
4000
Right
20
15
30
25
25
Left
20
25
30
30
20

Unfortunately, the test results do not show that the Veteran's auditory threshold at any frequency was 40 decibels or worse or show the auditory threshold for at least 3 frequencies was 26 decibels or worse for either ear.  Speech audiometry testing was conducted; however, it is unclear whether the provider utilized the Maryland CNC protocol.

During his VA examination in September 2008, the following audiometric results were noted:


500
1000
2000
3000
4000
Right
10
15
25
25
20
Left
15
10
25
25
15

Again, test results do not show that the Veteran's auditory threshold at any frequency was 40 decibels or worse or show the auditory threshold for at least 3 frequencies was 26 decibels or worse for either ear.  The Maryland CNC speech recognition scores were 100 percent for each ear.  The examiner stated that the Veteran's hearing was within normal limits, with excellent word recognition ability in both ears.

The Board has considered the Veteran's lay statements and testimony addressing his exposure to noise and his hearing loss; however, the Board cannot grant service connection based on his lay statements.  The Veteran, as a layperson without medical expertise or audiology training, is not competent to report that he has a hearing loss disability for VA purposes.  He is only competent to report the onset and progression of his hearing loss symptoms.  38 C.F.R. § 3.385 clearly defines a hearing loss disability for VA compensation purposes and specifically indicates that hearing loss disabilities are determined based on test results.  Consequently, the Veteran's lay testimony cannot satisfy the requirements set forth under 38 C.F.R. § 3.385.

In this case, there is no competent evidence illustrating a hearing loss disability for VA purposes.  Consequently, service connection for bilateral hearing loss cannot be granted at this time.  The evidence is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Ankles

The Veteran seeks service connection for disabilities of his ankles.  Unfortunately, the evidence does not show a current disability of either ankle subject to service connection.

Here, service treatment records clearly show the Veteran was treated for left ankle sprain from September to November 1994.  He was placed on a profile for one week in September 1994.  X-rays were normal in September 1994 and January 1995.  In a May 1996 report of medical history form, the clinician noted that the Veteran sprained his right ankle.  Treatment records show that he sprained the right ankle again in July 2004.  No other reports of ankle injuries are documented during the Veteran's period of honorable service.  In a report of medical assessment dated June 2005, the Veteran indicated he had had a left ankle injury during active duty but did not seek medical care for it.  In a July 2007 report of medical history form, completed for retirement purposes, the Veteran indicated that he had twisted both ankles multiple times during service but that he did not have current complaints.  The accompanying clinical examination report shows no disability or complaints related to either ankle.

The Veteran had a VA examination in September 2008.  He reported that he sprained his ankles while playing sports during service.  He self-medicated with over-the-counter medications.  He reported right ankle stiffness.  No symptoms related to the left ankle were reported.  X-rays were normal.  No ankle condition was found.

In October 2008, a VA treatment record shows a diagnosis of degenerative joint disease of the ankles; however, the diagnosis was not confirmed with x-ray reports.

The Veteran had another VA examination in June 2012.  The diagnosis was ankle sprain, resolved.  The Veteran reported that during service, he played sports, was a runner, and walked in sand.  He injured his left ankle in Korea and said he kept reinjuring it.  No reports of injury to the right ankle.  The examiner stated that x-rays did not show arthritis of either ankle.  The examiner indicated that the Veteran was treated during service for left ankle sprain/strain and that the condition had resolved.  The examiner found no diagnoses of the ankles warranted.  Thus, the examiner found it less likely than not that the claimed conditions were caused by the in-service injury.

In June 2014, the Veteran presented testimony before the Board.  He described his ankle injuries and treatment during service.  He testified that left and right ankle injuries were documented at separation from service and that he has had occasional pain, weakness, and giving way of the left ankle since service.  He indicated that he had not sought treatment for his ankle symptoms.

The Board has considered the evidence but finds service connection is not warranted for either ankle.  As discussed above, the evidence clearly shows the Veteran sought treatment of both ankles during service.  However, the evidence shows the Veteran denied having symptoms related to either ankle during his retirement examination, and treatment records dated since service do not show a confirmed disability of either ankle during the pendency of the claim.

Both VA examiners examined the Veteran's ankle joints and took x-rays.  No abnormalities were found during the physical examination or on x-ray.  No diagnoses were indicated for either ankle.  While a VA provider indicated a diagnosis of degenerative joint disease of the ankles in October 2008, the diagnosis is not supported by diagnostic tests such as x-rays.  The June 2012 VA examiner specifically indicated that x-rays taken at that time did not show evidence of arthritis of either ankle.  There has been no confirmation of arthritis or degenerative joint disease of either ankle during the pendency of the claim.

The Board has considered the Veteran's lay statements and testimony describing his bilateral ankle symptoms, including occasional pain and weakness.  While he is competent to describe his symptoms, it has not been shown that he is otherwise qualified through specialized education, training or experience to offer a medical opinion as to the etiology of his bilateral ankle symptoms.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Unfortunately, while the Veteran had bilateral ankle injuries during service, the evidence does not show any confirmed current disabilities of either ankle.  While the Veteran has reported symptoms related to his ankles, VA does not grant service connection for symptoms alone, without an identified basis for those symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998). 

In this case, there is no competent evidence of a current disability of either ankle.  Consequently, service connection for bilateral ankle disabilities cannot be granted at this time.  The evidence is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is denied.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral ankle disabilities is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


